Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 17, 2015

                                       No. 04-15-00307-CV

                           AUTOZONE, INC. and Autozoners L.L.C.,
                                      Appellants

                                                 v.

                                         Mario FLORES,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-15-6
                          Honorable Ana Lisa Garza, Judge Presiding


                                          ORDER
       Appellee’s brief in this accelerated appeal was July 13, 2015. Neither the brief nor a
motion for extension of time has been filed.

       We order appellee to file his brief by July 27, 2015. If the brief is not filed by the date
ordered, we will order the case submitted without an appellee’s brief.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court